Opinion by
Trexler, J.,
The driver of plaintiff’s van when he reached the house line of the street saw a street car approaching on the street he was about to cross. His next look was when he was within one foot of the trolley track. Then the street car was two or three car lengths away, coming at full speed. At the place he last looked, he could not stop his machine in time to avoid a collision. He put on speed in order to cross in front of the car, but failed in his attempt and „was struck.
The court entered a nonsuit and we think properly so. The driver of the van did not fulfill his duty in the premises when he looked as he came to the house line of the street. He should have looked before he entered the *570track. The last look he gave amounted to nothing, for he was not then in a position to avoid the danger.
The chauffeur should have looked before going upon the track and when he looked his machine should have been under such control as to enable him to stop before entering the tracks, for it would be useless to have looked when he by his own act had put himself in such a position that the danger could not be avoided. “The duty is not performed by looking when first entering on the street but continues until the track is reached”: Ehrisman v. Harrisburg Street Ry. Co., 150 Pa. 180; Bane v. Pittsburgh Rys. Co., 243 Pa. 427. These cases refer to drivers of horses. The duty is equally imperative in the case of a driver of an automobile truck weighing with the contents over six tons, the momentum of which was such as made it difficult to stop within a short distance. The danger of proceeding without observing the oncoming car under such conditions is obvious.
Judgment affirmed.